Title: From George Washington to Philip Van Rensselaer, 17 May 1778
From: Washington, George
To: Van Rensselaer, Philip


                    
                        Sir.
                        Head Quarters [Valley Forge] 17th May 1778.
                    
                    General Knox informs me that he gave you directions to send from albany two thousand Arms with bayonets for the use of this army—as we are in the most pressing want of these articles, I am to desire that you will exert yourself to have them forwarded with all possible expedition and to commit them to the care of an attentive, active person in your department, who may provide as well for security as dispatch in their transportation. I am Sir &c.
                